Case 1:20-cv-10832-AT-SN Document 165 Filed 05/07/21 Page 1 of 6

ry

  
  

Bw ® UNITED STATES
iy ie) SECURITIES AND EXCHANGE COMMISSION
J) BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400

MCNXX New York, NY 10281-1022

NEW YORK
REGIONAL OFFriIce

May 7, 2021

Hon. Sarah Netburn

United States Magistrate Judge
Southern District of New York
40 Foley Square, Courtroom 219
New York, N-Y. 10007

Re:

 

Dear Judge Netburn:

Plaintiff Securities and Exchange Commission (“SEC”) respectfully requests an informal conference
pursuant to Local Rule 37.2, where the SEC will ask the Court to enter an order compelling Defendant
Ripple Labs, Inc. (“Ripple”) to produce documents constituting, transmitting, or discussing any legal advice
Ripple sought or received as to whether Ripple’s offers and sales of XRP were or would be subject to, and
in compliance with, the federal securities laws. Ripple has put the legal advice it received at issue by
asserting, as an affirmative defense, that Ripple “reasonably understood” that the federal securities laws did
not apply to its offers and sales of XRP, and has thus waived privilege over advice it received on this
question.’

Starting in 2012, Ripple and Defendant Larsen sought and received advice from two law firms (who
provided at least three legal memoranda) as to whether Defendants’ offers and sales of XRP could be
subject to the federal securities laws. Ripple, including through Larsen, intentionally and repeatedly
disclosed to third parties some of this advice, including all three memos. Among other oi that advice

  
    
 

warned that, if Ripple sold or promoted XRP to investors as an investment, or if XRP was ‘
le (as the Amended Complaint alleges occurred),

   

In its Amended Answer, Ripple asserts that it subjectively lacked “fair notice” that the federal securities laws
applied to its offers and sales of XRP, as a defense both to liability and to the relief the SEC seeks. Yet,
despite this subjective affirmative defense and Ripple’s selective disclosure to third parties of some of the
advice on this subject, Ripple has refused to produce all the documents related to the advice, which are
necessary for the SEC to test the factual basis for this defense. Moreover, the parties are attempting to
quickly conduct depositions of key Ripple personnel and, given its continued assertions of privilege, Ripple
will presumably instruct its employees not to answer questions about this advice, just as it did during the
SEC’s investigation. However, the Court should not permit Ripple and its employees to assert a defense
that they had no notice that the securities laws applied to their conduct, while Ripple is selectively denying
the SEC access to documents and testimony sufficient to allow the SEC to test and rebut this defense.

The parties met and conferred during conferences held on January 25, February 12 and 23, March 17 and
23, April 14 and 28, and May 5, 2021, and in letters and emails, but were unable to resolve this dispute.

 

' The SEC has moved to strike Ripple’s affirmative defense as legally insufficient. D.E. 128.
Case 1:20-cv-10832-AT-SN Document 165 Filed 05/07/21 Page 2 of 6

I. Factual and Procedural Background

A. Defendants Received Extensive Advice as to Whether the Federal Securities Laws
Applied to XRP and Selectively Disclosed Some of That Information.

In 2012, Ripple’s founders, including Larsen, received from a law firm (“Law Firm A”) two legal
memoranda (the “Law Firm A Memos”) regarding the “legal risks” associated with the founders’
contemplated “distributfion]” of XRP. See Ex. A (Feb. 2012 Memo) at 1; Ex. B (Oct. 2012 Memo) at 1.
The Law Firm A Memos warned that offers and sales of XRP could be subject to regulation by the SEC
noting, for example

   
 
 
  

   

Ex. A at 10. They also advised Ripple

  

Ex. B at 7, to
avoid these risks, and warned that XRP could also be deemed a currency as part of a money transmitting
business subject to regulation by FinCEN. See Ex. A at 2-3, 5-13; Ex. B at 3-5, 8-13, 15-21. Larsen sent one

of the two Law Firm A Memos to third parties on at least 14 different occasions, e,g., Ex. C (certain
compiled emails), while —€e | See id. at 5.2 In 2012, Ripple retained a
second law firm (“Law Firm B”) to provide additional advice on these topics. See Ex. D at 11. No later
than 2015 and at the behest of an XRP investor, Law Firm B provided Ripple an opinion on the status of
offers and sales of XRP under the securities laws (the “Law Firm B Memo”), which Ripple shared with the

investor. See Ex. E (noting investor request); Ex. F (sharing Law Firm B Memo). From 2015 through 2020,
Ripple retained at least 8 other law firms, most to provide legal advice as to XRP. See Ex. D at 10.

In 2018, in connection with efforts to create a secondary trading market for XRP, Ripple and Defendant
Bradley Garlinghouse (“Garlinghouse”) represented to at least two U.S.-based digital asset tradin
latforms, including Platform A, that Ripple had

          
 
 

Ex. H at 2; Ex. lat 3. That trading
plattorms and Ripple itself anticipated that XRP may implicate the federal securities laws is highly relevant

to Ripple’s fair notice defense. The SEC’s ability to probe this defense should not be limited to what Ripple
chose to disclose to investors, but should include all the advice received and the predicate communications.

B. Ripple Produced Law Firm A’s Memos But Withheld Other Privileged Documents.

During the SEC’s investigation, Ripple produced the Law Fim A Memos to the SEC, but not the Law Firm
B Memo that it had shared with an investor in 2015. Ripple has also withheld or redacted at least 657
documents dated between April 2013 and August 2018, on the basis that they reflected or requested “legal

advice regarding XRP.”_ See Ex. J (226 documents); Ex K (431 documents > During Garlinghouse’s
investigative testimony,

          
   
   
 
 
 
 

See Ex. L at 248:10-19. Ripple’s counsel also instructed a Ripple employee not

 

and XRP at Ripple. See Ex. M at 48:7-25; see also id. at 154:14-155:15; 255:1-9; 264:1-9.

2 Larsen disclosed , Ex. C at 6; Ripple Pe
Ex. G; and a Ripple employee shared the Law Firm A Memos 5 other times.

3 Four of the records reflect advice from Law Firm A in 2013, and twenty from Law Firm B between 2013 and 2015. The SEC
will provide the privilege logs in courtesy Excel versions it received from Ripple for the Court’s convenience.

 
Case 1:20-cv-10832-AT-SN Document 165 Filed 05/07/21 Page 3 of 6

C. Ripple’s Answer Asserts a Lack of Fair Notice as an Affirmative Defense.

On February 18, 2021, the SEC filed its Amended Complaint, which alleges that Ripple violated Section 5
of the Securities Act of 1933 and seeks injunctive relief and civil penalties as to Ripple, among other things.
On March 4, 2021, Ripple filed its Amended Answer (D.E. 51). For its Fourth Affirmative Defense, Ripple
alleges that it lacked “clarity and fair notice regarding Defendants’ obligations under the law.” D.E. 51 at
97. Ripple claims this was “exacerbated” when, among other things: (1) FinCEN deemed XRP a currency,

part of a money transmitting business; (2) “Ripple and other reasonable observers further reasonably

4

understood” a 2018 speech by the SEC’s then-Director of Corporation Finance to mean that the federal
securities laws did not apply to XRP; and (3) Platform A listed XRP for trading, without the SEC raising an
objection. Id. at 97-98. The SEC contends that “i]f the law is vague, or confusing, or arbitrary .. . that can
be argued objectively.” SEC v. Ktk Interactive, Inc., No. 19 Civ. 5244 (D.E. 36) (S.D.N-Y. Nov. 12, 2019); see
also 1D.E. 78 at 5-6. However, Ripple argues that its “defense requires factual inquiry and context, which is
why courts address this defense on the merits with the benefit of a developed factual record.” D.E. 70 at 1.

In asserting their “good faith” beliefs as to the legal status of XRP, the Individual Defendants have also
adopted the factual bases of Ripple’s affirmative defense. E.g., D.E. 106 (Larsen motion to dismiss) at /-8
& 10 n.9 (relying on FinCEN determination and 2018 speech); D.E. 111 (Garlinghouse motion to dismiss)
at 6-7 & n.3; 14-15 (relying on FinCEN determination, 2018 speech, and Platform A listing XRP).’

D. Ripple Produced the Law Firm B Memo but Still Asserts a Privilege over Legal
Advice about the Federal Securities Laws’ Application to Offers and Sales of XRP.

On February 8 and 26, 2021, the SEC served Ripple with document requests seeking communications as to
any legal advice Ripple received as to the legal status of XRP under the U.S. securities laws. At the time,
Ripple had not produced the Law Firm B Memo, and the SEC did not learn of its existence until Ripple
produced it on approximately April 29, three months into the five month discovery period. Ripple (and
Larsen) have asserted the work product doctrine and the attorney-client privilege as to all other documents
responsive to these requests. See Ex. N at 10-12; Ex. O at 7. Depositions of Ripple’s employees, including
Garlinghouse and Larsen (who have adopted the factual bases of Ripple’s defense), will begin in twelve days.
The SEC needs access to these materials to probe Ripple’s assertion that it lacked “fair notice” and what it
“reasonably understood” as to the application of the securities laws to offers and sales of XRP.

Il. Ripple Has Waived Its Privilege and Should be Compelled to Disclose the Legal Advice It
Sought and Obtained on the Federal Securities Laws’ Application to XRP.

“It is well established doctrine that in certain circumstances a party’s assertion of factual claims can, out of
considerations of fairness to the party’s adversary, result in the involuntary forfeiture of privileges for

 

4 Factors relevant to the imposition of civil penalties include “the degree of the defendant’s scienter,” SHC v. Colonial Inv. Mgvut.
LLC, 659 F. Supp. 2d 467, 503 (S.D.N.Y. 2009), and whether conduct involved a “deliberate or reckless disregard of a regulatory
requirement.” 15 U.S.C. § 77t(d)(2)(A), (B). Accordingly, Ripple argues that, if it is found liable, its asserted lack of fair notice
will also be relevant to the imposition of remedies. See D.E. 67 (Ripple Mot. to Compel) at 6 n.8.

5 See also D.E. 106 at 14 (Larsen relying explicitly on one of Law Firm A’s Memo in making scienter argument); D.E. 111 at 14-15.
Defendants have also insisted that discovery from the SEC is necessary because if “it wasn’t so obvious” to SEC officials “that
XRP was or is a security[,] . . . that’s game over for the SEC under the aiding and abetting claim.” Ex. P at 34:2-8; see also id. at
43:16-20; D.E. 67 at 2-3. While Defendants seek to highlight the importance of SEC communications they never saw in
evaluating their scienter, the content and context of advice they actually received on this issue is highly relevant evidence.

3
Case 1:20-cv-10832-AT-SN Document 165 Filed 05/07/21 Page 4 of 6

matters pertinent to the claims asserted.” Doe v. United States, 350 F.3d 299, 302 (2d Cir. 2003). This
doctrine is rooted in considerations of “fairness to the adversary” and concerns about “distortions” of the
judicial process. Id at 302, 306. “The unfairness courts have found which justified imposing involuntary
forfeiture generally resulted from a party’s advancing a claim to a court or jury . . . while relying on its
privilege to withhold from a litigation adversary materials that the adversary might need to effectively
contest or impeach the claim.” Id. at 303.

A party need not assert an advice-of-counsel defense to waive the privilege. For example, in United States v.
Bilzerian, the Department of Justice charged Bilzerian with securities fraud, which in both the civil and
criminal contexts requires proof that the defendant acted with scienter. 926 F.2d 1285, 1292, 1296-97 (2d
Cir. 1991). The Second Circuit held that the defendant’s decision to rebut his scienter by attempting to
“testify regarding his belief in the lawfulness” of his conduct required an “inquiry into communications with
his attorney.” Id. at 1291; see also id. at 1292 (explaining that the attorney-client privilege “may implicitly be
waived when [a] defendant asserts a claim that in fairness requires examination of protected
communications”). As Judge Wood has explained:

[A] party need not explicitly rely on advice of counsel to implicate the privileged
communications. Instead, advice of counsel may be placed in issue where, for
example, a party’s state of mind, such as his good faith belief in the lawfulness of
his conduct, is relied upon in support of a claim ofr] defense ... [Because the]
legal advice that a party received may well demonstrate the falsity of its claim of
good faith belief, waiver in these instances arises as a matter of fairness.

Arista Records LLC v. Lime Grp., LLC, No. 06 Civ. 5936, 2011 WL 1642434, at *3 (S.D.N-Y. Apr. 20, 2011)
(citing Leviton Mfg. Co. Inc. v. Greenberg Traurig LLP, No. 09 Civ. 8083, 2010 WL 4983183 (S.D.N-Y. Dec. 6,
2010)) (third alteration in original); Favors v. Cuomo, 285 F.R.D. 187, 199 (E.D.N-Y. 2012) (defendant’s
assertion of a belief in the lawfulness of its action sufficient to result in forfeiture of privilege).

Indeed, in United States v. Exxon Corp., 94 F.R.D. 246 (D.D.C. 1981)—-which the Second Circuit favorably
cited in Bi/zerian, 926 F.2d at 1292—the court observed that “a client waives his attorney-client privilege
when he .. . raises an affirmative defense that makes his intent and knowledge of the law relevant.” Exon,
94 F.R_D. at 247-48 (citation omitted). There, Exxon raised as an affirmative defense its “good faith
reliance on the government’s regulations and communications” and pointed to the supposed lack of clarity
of the regulations the Department of Energy (“Department”) sought to apply to Exxon’s conduct. Id. at
247. After Exxon sought internal Department documents as to market understandings of the applicability
of the regulations, the Department moved to compel production of Exxon’s communications with counsel
as to the applicability of the regulations to Exxon’s conduct. Id. The court granted the Department’s
motion, noting the “acute relevance of Exxon’s corporate state of mind” to Exxon’s affirmative defense. Id.
The court held that Exxon could not shield otherwise privileged communications by artificially cabining its
defense “solely . . . to the ‘objective’ representations of [the Department], because the Department was
entitled under the fairness principle to explore whether “Exxon did, in fact, primarily or solely rely upon a
particular D[epartment] regulation or communication” in charting its conduct. Id at 249. The court thus
held that “the only way to assess the validity of Exxon’s affirmative defenses, voluntarily injected into this
dispute, is to investigate attorney-client communications” regarding its understanding of the law. Id. at 249.

Sumilarly, in SEC v. Weller, the court compelled the disclosure of privileged communications where
defendants had consulted a “seeming chou of professionals” that “undoubtedly influenced [their]
Case 1:20-cv-10832-AT-SN Document 165 Filed 05/07/21 Page 5 of 6

understanding of the . . . legality of their conduct.” No. 11 Civ. 3076, 2012 WL 8015672, at *9-10 (D. Minn.
Oct. 16, 2012) (citing Bi/zerian and Exxon). The court so held even though defendants withdrew their “good
faith” defense, because full disclosure was the only “reasonable way for the SEC to explore the basis for
Defendants’ ‘good faith’ beliefs and state of mind, considerations central to this suit.” Id at *10.

This Court applied these principles in Scott v. Chipotle Mexican Grill, by refusing to permit Chipotle to protect
from discovery the legal advice it had obtained as to the application of certain Fair Labor Standards Act
classifications. 67 F. Supp. 3d 607 (S.D.N.Y. 2014). Chipotle had invoked a statutory good-faith affirmative
defense without using the term “good faith,” but tried to shield the advice it had received from its lawyers
by “artfulfly] pleading” the defense to “avoid[ ] mention of the advice of counsel” and assert only “reliance
on administrative guidance, rather than any standard of good faith.” Id. at 614. This Court, relying on Dee,
Bilzerian, and other precedent, explained that it was necessary to “examine the specific factual context of the
case” to determine whether waiver applied. Id at 614-15. Based on privilege logs and assertions of privilege
at depositions, the Court concluded that Chipotle had received legal advice on the very legal question it had
asserted good faith over and that fairness required that such communications be disclosed. Id. at 615-17.

These waiver principles apply equally in this case. Defendants cannot deny receiving legal advice as to the
application of Howey to offers and sales of XRP and that Ripple has invoked privilege as to some but not all
of this advice in this litigation. Ripple’s affirmative defense that it “reasonably understood” that the federal
securities laws did not apply to offers and sales of XRP, D-E. 51 at 97; see a/so D.E. 106 at 7-8, 10 n.9; D.E.
111 at 6-7, 14-15, has put its particular “knowledge of the law and the basis for [its] understanding of what
the law required in issue.” Bz/zerian, 926 F.2d at 1292. Defendants’ “conversations with counsel regarding
the legality of [Ripple’s conduct is] directly relevant in determining the extent of [Ripple’s] knowledge.” Id.
And “artful pleading” to avoid the terms “good faith” (or advice of counsel) is unavailing, “especially here,
where it is evident that [Ripple] did in fact have the advice of counsel on the very topic at issue.” Chzpotle, 67
F. Supp. 3d at 614.

The need to ensure that a factfinder has all the relevant evidence with respect to this defense is particularly
acute here, where Ripple has selectively disclosed to investors and potential business partners some of the
advice it received from lawyers as to whether XRP offers and sales were investment contracts, including the
Law Firm A and Law Firm B Memos, while still claiming a privilege over other communications related to
that advice and other advice on the same topic. The record specifically demonstrates the need to obtain, in
documents and upcoming depositions, discovery of facts underlying the disclosed communications,
including whether the Law Firm B Memo ever became final and what other “clarifications,” see supra n.4, the
lawyers provided. See, e.g., Bi/zerian, 926 F.2d at 1292 (“A defendant may not use the privilege to prejudice
his opponent’s case or to disclose some selected communications for self-serving purposes.”’) (citation
omitted); Stolarik v. New York Times Co., No. 17 Civ. 5083, 2019 WL 4565070, at *3 (S.D.N-Y. Sept. 20,
2019) (subject matter waiver occurs when, in litigation, party discloses some but not all documents over
which it previously asserted privilege); Favors, 285 F.R.D. at 198 (“[C]ourts have recognized that fairness
counsels in favor of a subject-matter waiver where a party selectively discloses otherwise privileged
communications in a manner that prejudices the opposing party in a litigation.”’). If lawyers told Ripple
what the law says and how to comply—hbased on whatever facts Ripple disclosed to those lawyers—the
fairness doctrine entitles the SEC to full discovery on the notice Ripple and its employees actually received.

 

For these reasons, the Court should compel Ripple to produce documents and testify regarding any legal
advice it and its officers and employees sought or received as to whether Ripple’s offers and sales of XRP
would be subject to and in comphance with the federal securities laws.
Case 1:20-cv-10832-AT-SN Document 165 Filed 05/07/21 Page 6 of 6

Respectfully wpe

Jorge G. Tenreiro
cc! All counsel (via ECF)
